Citation Nr: 1703350	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for osteopenia.

2.  Entitlement to service connection for residuals of stress fractures, left hip.

3.  Entitlement to service connection for residuals of stress fractures, left leg.

4.  Entitlement to service connection for residuals of stress fractures, left knee.

5.  Entitlement to service connection for residuals of stress fractures, left great toe.

6.  Entitlement to service connection for low back pain as secondary to stress fracture residuals.

7.  Entitlement to service connection for right knee disorder as secondary to stress fracture residuals.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to July 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the benefits sought on appeal.

A July 2009 rating decision initially denied the Veteran's claim for osteopenia as it did not consider the Veteran's service treatment records (STRs) due to their unavailability.  Upon receipt of the STRs, the RO reconsidered this issue and confirmed the denial in the May 2010 rating decision.  See 38 C.F.R. § 3.156 (2016).  The Veteran's Notice of Disagreement (NOD) specifically addressed the July 2009 rating decision, but the RO properly deemed the NOD as related to the May 2010 rating decision.

In her various written submissions, to include her NOD and Substantive Appeal (VA Form 9), the Veteran vigorously asserted that she never claimed entitlement to service connection for osteopenia but for stress fractures.  The May 2010 rating decision adjudicated the claim on all bases, as the Veteran's service records note her medical discharge due to pre-existing osteopenia.  The Board acknowledges the Veteran's assertions and will accord them full consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must be reassessed on a number of bases.  First, the June 2009 VA examination report reflects that the examiner did not have access to the Veteran's STRs, as they were not available at that time.  06/13/2009 VA Examination; see also 05/04/2009 VA Memo.  The STRs document recurrent stress fractures during active service.  Upon receipt of the STRs, however, the RO did not arrange another examination or a medical review of the file, even after the Veteran submitted a private medical opinion by J.D., M.D., to the effect that it was unlikely that the Veteran had osteopenia in 2002; and, even if she did, it was unlikely that her in-service stress fractures were caused by it.  03/15/2010 Medical Treatment-Non-Government Facility.  Dr. D, however, did not have access to the STRs, and he noted that the Veteran's records from the period immediately after her discharge from active service had been destroyed to her absence of follow-up and loss of contact.

The primary omission of the RO's adjudication, however, is that the presumption of soundness was not considered and applied.  The January 2002 Report of Medical Examination For Enlistment is negative for any noted conditions.  05/05/2015 STR-Medical, p. 11.  Further, the Veteran denied any significant prior medical history on her Report of Medical History.  Hence, she is deemed to have been in sound condition at the time of her entry into active service.  38 C.F.R. § 3.304(b) (2016).  In addition to the fact that the Veteran's claim was not adjudicated on the basis of clear and unmistakable evidence standard, the RO also deemed the Veteran's osteopenia as a congenital defect.  The Secretary, VA, has defined a defect as a static condition.  The evidence of record demonstrates that has not been the history of the Veteran's claimed disorders.  Thus, the issue is one of whether the Veteran has a congenital or familial disorder that either was aggravated by the rigors of active service, or manifested during active service.  See VAOPGCPREC No. 82-90 (July 18, 1990), cited at 56 Fed. Reg. 45,711 (1990).

Accordingly, the case is REMANDED for the following actions:

1.  Associate all relevant VA and private treatment records generated since the Statement of the Case (SOC) are obtained and added to the claims file.

2.  After the above is complete, then arrange a medical review of the claims file by an appropriate physician (requested due to the complex medical nature) examiner.  The physician is asked to answer the following:

a.  Whether any of the Veteran's musculoskeletal disorders, to include osteopenia, is congenital?  If so, is it considered a congenital "disease" or "defect"?

i.  If a congenital "disease," an opinion is as to whether it was as likely as not had onset in service or became permanently worsened therein.

ii.  If instead a congenital "defect," an opinion is needed as to whether it is as likely as not subject to superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital defect.

b.  Conversely, if not a congenital disease or defect, did any musculoskeletal disorder, to include osteopenia, disorder clearly and unmistakably exist prior to entrance into active duty service? (e.g., is it undebatable or clear and manifest?)  

i.  If there was a clearly and unmistakably preexisting musculoskeletal disorder, to include osteopenia, does clear and unmistakable evidence show that the Veteran's low this disorder did NOT undergo a permanent worsening or that any increase was due to the natural progression during his active service?  Please note that this standard cannot be met by the absence of evidence of worsening. 

c.  If there was not a musculoskeletal disorder, to include osteopenia, that clearly and unmistakably existed prior to service, is it at least as likely as not that any current musculoskeletal disorder, to include osteopenia, had its onset during service or is otherwise related to service or an incident of military service?  

The medical reviewer must provide a comprehensive rationale for all opinions rendered, to include agreement r Dr. D's opinion, and the reasons therefor.  If the reviewer advises that the requested opinions cannot be rendered, the reasons must be provided, to include what additional information is needed in order for the requested opinions to be provided.

3.  After completion of all of the above, then re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a supplemental SOC (SSOC).  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



